DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 34 and 35, "a polymer" is unclear to how this relates to polymer cited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 12, 13, 20-23, and 31-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slaughter (2551710) in view of Strack et al. (3901674).
 	Slaughter discloses a cable comprising a conductor (lighting element 3); and a solid non-foam insulation (1) fully surrounding the conductor, wherein the insulation is a polymer that includes a plurality of channels (4) formed integrally therewith extending generally along the longitudinal axis of the cable, the plurality of channels separated from each other by legs (2) defined by the insulation, the legs formed integrally with and from the same polymer defining the insulation, wherein each of the channels has one side bounded by an outer peripheral surface of the conductor such that every one of the legs defining the channels abuts the outer peripheral surface of the conductor at locations uniformly spaced about the outer peripheral surface of the conductor.

  	Strack et al. discloses a fiber optic cable comprising a fiber optic conductor (18) which is formed of glass or plastic (col. 2, lines 25-30) (re claims 32-33).  
 	It would have been obvious to one skilled in the art to modify the conductor (lighting element 3) of Slaughter to be a fiber optic conductor formed of glass or plastic to create a fiber optic cable as taught by Strack et al.  
 	Although not specifically disclosed by Slaughter, it would have been obvious to one skilled in the art to provide the legs in the modified Slaughter cable such that the legs cooperatively make contact with at least 35% of a surface area defined by the outer peripheral surface of the fiber optic conductor to increase the support of the insulation onto the optic conductor.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215.  Furthermore, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, extruded, which is recited in the claim. In re Thorpe, 111 F. 2d 695, 698, 227 In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	Modified cable of Slaughter also discloses that each of the channels includes gas which is air (re claims 4 and 13); no one of the channels has a cross-sectional area greater than about 30% of a cross-sectional area of the insulation (re claim 12); a shape of each channel is rectangular, trapezoidal, or arched (re claim 23); the plurality of channels includes at least four channels (re claim 31); the polymer includes a polyolefin material (col. 2, line 17) (re claim 34).
 	Re claims 20-22, since the modified cable of Slaughter comprises structure and material as claimed, the fiber optic conductor and the insulation surrounding the fiber optic conductor will pass the tests as cited in the claims.
 	Re claim 35, it would have been obvious to one skilled in the art to use fluoropolymer material for the insulation of Slaughter to meet the specific use of the resulting cable since fluoropolymer is well-known in the cable art for being used as insulating material.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slaughter in view of Strack et al. as applied to claim 1 above, and further in view of Vokey (6750401).

Slaughter and Strack et al. disclose the invention substantially as claimed except for the insulated conductor having an overall dielectric constant of less than approximately 2.0.  Vokey discloses an insulated conductor having an overall dielectric constant of less than approximately 2.0 (col. 4, lines 41-46, conductor is insulated... with... polyethylene 20... the combined relative dielectric constant... 1.6).  It would have been obvious to one skilled in the art to provide the modified insulated conductor of Slaughter with an overall dielectric constant of less than approximately 2.0 as taught by Vokey to meet the specific use of the resulting cable.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slaughter in view of Strack et al. as applied to claim 1 above, and further in view of Walsh et al. (6112770).
 	Claim 14 additionally recites the cable further comprising an outer jacket surrounding the insulation.  Walsh et al. discloses a cable comprising an insulation (28) surrounded by an outer jacket (22).  It would have been obvious to one skilled in the art to surround the insulation of Slaughter with an outer jacket as taught by Walsh et al. to further protect the conductor.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847